DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Complete updated search has been performed for the proposed amendment filed as part of AFCP request, where Examiner asserted more time is require to substantiate an allowability for the additional non-trivial amendments. The claims are directed to a uplink transmission method, where a mobile terminal receives an assignment for uplink comprising a grant-based uplink transmission associated with a first HARQ process (previous grant-free transmission) as well as a non-overlapping grant-free uplink transmission.  The newest closest prior art found, Hosseini (US 2018/0234881) describing feedback retransmission where the base station allocates and transmits downlink retransmitted CBs (previous grant-free transmission) as well as new data (fig. 5 #530 & 540), in combination with Yasukawa and Byun as used in the last Office Action for rest of the existing claim limitations, in combination, fail to render the additional features as a whole obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469